DETAILED ACTION
Claim Status
	Applicant’s amendment filed September 30, 2022 has been entered. Claims 1-6, 10-19, 21, 23, and 29-30 are pending. Claims 7-9, 20, 22, and 24-28 are cancelled. Claims 1-6, 10-18, 21, and 29-30 are withdrawn. Claims 19 and 23 are currently under examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group VI, claims 19 and 23, in the reply filed on September 30, 2022 is acknowledged.
Claims 1-6, 10-18, 21, and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. Figures 2-10 do not have sequence identifiers in accordance with 37 CFR 1.821(d) in the figures nor the specification.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Objections
Claims 19 and 23 are objected to because of the following informalities: both claims are dependent on the withdrawn claim 1. Applicant should incorporate the limitations of claim 1 into claims 19 and 23. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19 and 23 as they depend on claim 1, the term “at least about” in claim 1 is a relative term which renders the claim indefinite. The term “at least about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the recited phrases “at least about 10 consecutive nucleotides…” and “at least about 20 consecutive nucleotides” attempt to create a distinct lower limit beginning at the recited number of nucleotides or if the lower limit can be a different value than the one recited.

Regarding claim 19 and 23 as they depend on claim 1, the limitations in parentheses in claim 1 render the claim indefinite because it is unclear whether the limitation(s) within the parentheses are required for the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May (PG Pub No: US 2014/0315985 A1).

	Regarding claim 19, May teaches that a single guide nucleic acid can be used to alter transcription of a nucleic acid using any of the site directed polypeptides described in the reference ([0685], and see [0615] for use of Cas9 polypeptide), wherein the single guide nucleic acid ([0284] and see Fig. 1B) comprises a crRNA that contains a 3’ region comprised of a CRISPR repeat of 6 nucleotides to about 100 nucleotides (i.e. at least about 10 nucleotides) (see 146 of Fig. 1B, [0284], and [0305]). May further teaches that the crRNA 5’ region comprises at least 20 consecutive nucleotides of a spacer sequence located immediately upstream of the repeat (see 140 of Fig. 1B, [0284], and [0299]).  May also teaches a tracrRNA that contains a 5’ region that is complementary to the 3’ region of the crRNA (see 146 and 147 of Fig. 1B, [0284], and [0308]). May further teaches a stem comprising a duplex between the 5’ end of the tracrRNA and the repeat of the crRNA, further comprising a bulge (See 150 and 155 of Fig. 1B, and [0284]). May finally teaches both a nexus hairpin and at least one terminal hairpin (see 170 and 180 of Fig. 1B, and [0284]). 

	Regarding claim 23, May teaches that a single guide nucleic acid can be used alongside a Cas9 polypeptide for use in genomic editing ([0502]), wherein the single guide nucleic acid ([0284] and see Fig. 1B) comprises a crRNA that contains a 3’ region comprised of a CRISPR repeat of 6 nucleotides to about 100 nucleotides (i.e. at least about 10 nucleotides) (see 146 of Fig. 1B, [0284], and [0305]). May further teaches that the crRNA 5’ region comprises at least 20 consecutive nucleotides of a spacer sequence located immediately upstream of the repeat (see 140 of Fig. 1B, [0284], and [0299]).  May also teaches a tracrRNA that contains a 5’ region that is complementary to the 3’ region of the crRNA (see 146 and 147 of Fig. 1B, [0284], and [0308]). May further teaches a stem comprising a duplex between the 5’ end of the tracrRNA and the repeat of the crRNA, further comprising a bulge (See 150 and 155 of Fig. 1B, and [0284]). May finally teaches both a nexus hairpin and at least one terminal hairpin (see 170 and 180 of Fig. 1B, and [0284]).

	Accordingly, May anticipates claims 19 and 23.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE T REGA whose telephone number is (571)272-2073. The examiner can normally be reached M-R 8:30-4:30, every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE THOMAS REGA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636